Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are not directed toward the structural elements that were used to interpret the latching unit, as identified in Annotated Fig. A for convenience.  Rather, Applicant points to the protrusions 129 and 325, which were not interpreted by the Examiner as the latching unit.   
The claimed recitation recites: “wherein each of the supporting bracket and the sliding bracket comprises a latching unit corresponding to each other” which is from old Claim 5.  (Note that amended Claim 9 includes all the subject matter from old Claim 13, which is the same as old Claim 5.  As such, the discussion below applies to both independent claims.)
Examiner created Annotated Fig. A in the previous Office Action to point to the elements interpreted as the supporting bracket, the sliding bracket and the two elements that define the latching unit.  The sliding bracket’s latching unit is labeled but please also see element 50.  The supporting bracket’s latching unit is labeled but please see 227 and specifically “a front edge of the second opening 227” discussed in paragraph 0023, lines 7-10 of Fan.  Fan states in paragraph 0023 that when the sloping protrusion 523 (of the sliding bracket’s latching unit) reaches the second opening 227 and abuts against a front edge of the second opening 227 (the supporting bracket’s latching unit) the inner slide 30 slides to its extended position and cannot slide any further (i.e. the supporting bracket is latched to the sliding bracket by the latching unit).  
The claimed invention does not provide any distinguishing structural features of what the latching unit actually is but rather limits the latching unit by function.  Such a broadly drafted claim limitation allows the Examiner to broadly reasonably interpret the prior art.  As discussed above Fan discloses structural elements that correspond to the supporting bracket and the sliding bracket and that function to latch the supporting bracket.
Claim 1 has been amended to include the limitations from old Claim 5.  Claim 9 has been amended to include the limitations of old Claim 13.  Both of these amended claims can still be rejected using the rejection of record.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632